97 F.3d 1460
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Antonio Claro RODRIGUEZ, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70286.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 19, 1996.*Decided Sept. 23, 1996.

1
Petition for Review of an Order of the Board of Immigration Appeals, No. Ayq-crn-lmz.


2
B.I.A.


3
REVIEW DENIED.


4
Before:  KOZINSKI and LEAVY, Circuit Judges, and SCHWARZER,** District Judge.


5
MEMORANDUM***


6
Petitioner claims that the BIA erred in rejecting his claim for Suspension of Deportation under Section 244(a) of the Immigration and Nationality Act, 8 U.S.C. § 1254(a).  In making its decision, the BIA considered the effect deportation would have on petitioner's musical career, along with the other relevant factors, and nevertheless rejected his application.  Since the INS is authorized to construe the definition of "extreme hardship" narrowly,  INS v. Jong Ha Wang, 450 U.S. 139, 145 (1981) (per curiam), this decision was not an abuse of discretion.


7
DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 Honorable William W Schwarzer, Senior United States District Judge for the Northern District of California, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3